Citation Nr: 9930447	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-03 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial 
fibrillation, claimed as heart disease, as secondary to the 
service-connected asbestosis with pulmonary emphysema.  

2.  Entitlement to a disability rating greater than 10 
percent for asbestosis with pulmonary emphysema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's paroxysmal atrial fibrillation, claimed as 
heart disease, and his service-connected asbestosis with 
pulmonary emphysema.  

2.  Pulmonary function tests performed in August 1997 and 
January 1998 show an FEV-1/FVC ratio of 75 percent and 77 
percent, respectively.  The veteran's subjective complaints 
include shortness of breath, particularly with exertion, 
cough, and an occasional sensation of pressure and burning in 
the chest.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for paroxysmal atrial fibrillation, claimed as heart disease, 
as secondary to the service-connected asbestosis with 
pulmonary emphysema, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The criteria for a disability rating greater than 10 
percent for asbestosis with pulmonary emphysema have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.96, 4.97, Diagnostic Code 6603 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection for a Heart Disorder

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, secondary service connection claims, like any other 
compensation claim, must be well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Wallin v. West, 11 Vet. App. 509, 512 
(1998); Locher v. Brown, 9 Vet. App. 535, 538 (1996); Jones 
v. Brown, 7 Vet. App. 134, 136-38 (1994).  A secondary 
service connection claim is well grounded only if there is 
medical evidence to connect the asserted secondary disorder 
to the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  

In this case, the evidence shows that the veteran suffers 
from paroxysmal atrial fibrillation.  However, there is no 
competent medical evidence showing a relationship between the 
paroxysmal atrial fibrillation and the service-connected 
asbestosis with pulmonary emphysema.  Velez, 11 Vet. App. at 
158.  Specifically, in December 1997, the VA examiner opined 
that a relationship between the disorders was unlikely.   

The veteran asserts a belief that the service-connected 
respiratory disability is related to the heart disorder.  
However, as a lay person, the veteran is not competent to 
offer an opinion on matters that require medical training and 
expertise.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The veteran also indicated during his hearings 
that his daughter, a nurse, told him that his lung disease 
put stress on his heart.  Assuming, without deciding, that 
such a statement would otherwise constitute competent medical 
evidence, the Board finds that the veteran's testimony does 
not make his claim well grounded.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.

In his September 1997 statement, Michael R. McVay, M.D., 
indicated that the veteran had a heart disorder, paroxysmal 
atrial fibrillation that can be caused by or associated with 
emphysema.  In a January 1998 statement, Dr. McVay related 
that, although he was not aware of asbestosis itself causing 
any cardiac disease, it had been fairly well documented that 
chronic emphysematous lung disease could be associated with 
cardiac arrhythmias.  He attached a photocopy of a page from 
Harrison's Principles of Internal Medicine (13th ed.), which 
stated that "[c]omplications arising in the course of 
treatment for acute respiratory failure are cardiac 
arrhythmias, most often multifocal supraventricular 
tachycardias."  Dr. McVay explained that, although this 
portion of the treatise addressed complications from 
respiratory failure from emphysema, he had in his own 
experience also seen supraventricular arrhythmias like atrial 
fibrillation associated with emphysema.  

Initially, the Board notes that, when evaluating medical 
statements, the use of cautious language does not necessarily 
render a medical opinion too inconclusive to establish a well 
grounded claim.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
With respect to the first statement from Dr. McVay, however, 
the Board finds that the language employed, that paroxysmal 
atrial fibrillation can be caused by or associated with 
emphysema, is too speculative to render this particular 
veteran's claim plausible.  Bostain v. West, 11 Vet. App. 
124, 127-28 (1998).  See Obert v. Brown, 5 Vet. App. 30 
(1993) (holding that a medical opinion expressed in terms of 
"may" also implies "may or may not," and is too 
speculative to establish a plausible claim).  That is, such 
equivocal language, unsupported by rationale or clinical 
data, fails to provide the degree of certainty required for 
medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).    

Although Dr. McVay attempted to provide additional 
explanation and support in his second statement, the Board 
also finds this insufficient.  Dr. McVay attempted to support 
his position with the use of a medical treatise.  The Board 
acknowledges that, in certain circumstances, medical treatise 
evidence may be sufficient to establish plausibility.  Sacks 
v. West, 11 Vet. App. 314, 317 (1998); Wallin, 11 Vet. App. 
at 513.  However, in this instance, the medical treatise 
evidence submitted indicates that cardiac arrhythmia is a 
complications arising in the course of treatment for acute 
respiratory failure.  As emphasized by the VA examiner, there 
is no evidence that the veteran has ever suffered respiratory 
failure.  Therefore, the treatise fails to support the 
veteran's claim.  Finally, Dr. McVay's concluding statement, 
that he had in his own experience seen supraventricular 
arrhythmias like atrial fibrillation associated with 
emphysema, provides no opinion specific to the veteran's 
case.  Therefore, like Dr. McVay's original statement, it is 
too speculative to render the veteran's claim well grounded.   

The Board notes that, at the conclusion of the July 1999 
hearing, the veteran requested a period of time in which to 
submit additional evidence from Dr. McVay on this issue.  
Although the record was held open for that period of time, no 
additional evidence was received.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for secondary service 
connection for paroxysmal atrial fibrillation.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 (1999); 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for this disorder, he should submit competent 
medical evidence that affirmatively shows that his paroxysmal 
atrial fibrillation is in some way related to the service-
connected asbestosis with pulmonary emphysema.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 


Increased Rating for Asbestosis with Pulmonary Emphysema

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The veteran submitted his original disability claim in May 
1997, seeking service connection for a lung disorder due to 
exposure to asbestos in service.  In connection with that 
claim, the RO obtained various private medical records.  
These records showed only the presence of a lung disorder 
associated with asbestos exposure or pertained to treatment 
for unrelated disorders.     

In August 1997, the veteran was afforded a VA pulmonary 
examination.  He complained of chronic productive cough.  He 
denied any hemoptysis or dyspnea at rest.  In addition, he 
denied any significant problems with dyspnea on exertion 
paroxysmal nocturnal dyspnea, orthopnea, or chest pain.  
There was no history of tuberculosis, asthma, deep venous 
thrombosis, pulmonary thromboembolism, rib fracture, 
pleurisy, pneumothorax, or hospitalization for acute 
bronchopneumonia or respiratory failure.  He did have a 
history of paroxysmal atrial tachycardia that was associated 
with dyspnea on minimal exertion, but this condition was now 
controlled on medication.  On examination, respiration was 
unlabored.  The lungs were slightly hyper-resonant to 
percussion and clear to auscultation, without rales, rhonchi, 
wheezes, or pleural friction rubs.  Pulmonary function tests 
yielded the following results: forced vital capacity (FVC) of 
4.64 liters (94 percent of predicted), forced expiratory 
volume in one second (FEV-1) of 3.47 liters (92 percent of 
predicted), and an FEV-1/FVC ratio of 75 percent.  Diffusion 
capacity of the lung for carbon monoxide (DLCO) was recorded 
as 28.56 milliliters per minute per millimeters of mercury 
(ml/min/mmHg) (115 percent).  X-rays showed calcified pleural 
plaques and bilateral emphysema.  The diagnosis included 
pulmonary asbestosis manifested by calcification of 
diaphragmatic pleural surfaces and moderate emphysema, and 
chronic bronchitis without evidence of hyperactive airway 
disease. 

The veteran testified at a personal hearing in November 1997.  
He was short-winded and felt tired all the time.  He felt 
occasional pressure or burning in the left lung only, coughed 
up phlegm in the morning, and experienced bouts of coughing 
during the day.  The veteran explained that he had to give up 
hunting.   

The veteran underwent another VA examination in December 
1997.  He complained of chronic, dry cough and dyspnea on 
mild exertion (i.e., walking up two flights of stairs or 
walking quickly for more than one block).  Physical 
examination was essentially unchanged.  The ribs expanded and 
collapsed in a physiologic manner on inspiration and 
expiration.  Throughout the examination, the veteran had 
multiple coughing paroxysms that were dry and nonproductive.  
The examiner reviewed the results of the pulmonary function 
tests from the previous VA examination.  The diagnosis 
included asbestosis with positive history of exposure, mild 
to moderate pulmonary emphysema with secondary dyspnea on 
exertion, and chronic bronchitis with no asthmatic component 
shown by pulmonary function tests.  The examiner commented 
that the pulmonary emphysema was likely secondary to prior 
asbestos exposure and smoking, though the effects of the 
asbestos and smoking could not be separated.       

The veteran submitted records of a consultation with John F. 
Trapp, M.D., in January 1998.  He reported occasional chest 
burning that improved with coughing.  Examination of the 
lungs revealed only occasional scant rhonchi in the left 
base.  Pulmonary function tests yielded the following 
results: FEV-1 of 3.43 liters (86 percent), FVC of 4.36 
liters (89 percent), and FEV-1/FVC ratio of 77 percent.  
There was slight improvement following bronchodilator use.  
Lung volumes revealed evidence of hyperinflation and air 
trapping.  Diffusion capacity corrected for hemoglobin was 
mildly reduced (14.6), indicating an alveolar capillary 
defect.  Chest X-rays showed evidence of hyperinflation with 
a pleural reactive process in the right mid chest.  There 
were some infiltrative changes in the right and mid lung 
field, possible consistent with pleural base densities.  The 
assessment was radiographic evidence of asbestosis with 
pleural and diaphragmatic calcification, mild obstructive 
ventilatory defect, mild bibasilar bronchiectasis with mild 
amounts of sputum production particularly in the morning and 
currently non-purulent, and clinical concerns of dyspnea out 
of proportion with the static measurements, such as X-rays 
and pulmonary function tests.    

In July 1999, the veteran testified before a member of the 
Board.  He had a hard time breathing.  Cold air caused 
coughing.  He also coughed in the morning.  The veteran did 
not take any medications for his respiratory disability.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's respiratory disability is currently evaluated 
as 10 percent disabling.  The RO considered both Diagnostic 
Code (Code) 6604, chronic obstructive pulmonary disease, and 
Code 6833, asbestosis, in its evaluation.  

VA regulations provide that ratings under prescribed 
diagnostic codes will not be combined with each other.  A 
single rating will be assigned under the diagnostic code that 
reflects the predominant respiratory disability with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.96(a).  

Although is appears from the evidence of record that the 
asbestosis caused the emphysema, the symptomatology shown 
suggests that the primary disability at this time is 
emphysema.  Pulmonary emphysema is rated under Code 6603.  
The Board will therefore rate the veteran's disability under 
this diagnostic code.  38 C.F.R. § 4.96(a); see Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Under Code 6603, a 10 percent evaluation is assigned when 
there is FEV-1 of 71- to 80-percent predicted, or; there is 
FEV-1/FVC of 71 to 80 percent, or; there is  diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO(SB)) of 66- to 80-percent predicted.  A 30 
percent rating is in order when there is FEV-1 of 56- to 70-
percent predicted, or; there is FEV-1/FVC of 56 to 70 
percent, or; there is DLCO(SB) of 56- to 65-percent 
predicted.   

Reviewing the results of the pulmonary function tests from 
the August 1997 VA examination, the Board finds that the 
disability picture warrants no more than a 10 percent rating.  
Specifically, although the other values do not support a 10 
percent rating, the FEV-1/FVC ratio of 75 percent falls 
squarely within the criteria for a 10 percent evaluation.  
38 C.F.R. § 4.7.  Similarly, the January 1998 pulmonary 
function tests performed by Dr. Trapp show an FEV-1/FVC ratio 
of 77 percent, again squarely within the criteria for a 10 
percent rating.  In addition, the other findings do not 
approximate the criteria for a 30 percent rating.  38 C.F.R. 
§ 4.7.       

The Board wishes to acknowledge the veteran's subjective 
complaints, including shortness of breath, particularly with 
exertion, cough, and an occasional sensation of pressure and 
burning in the chest.  However, the rating criteria for 
pulmonary emphysema and most other respiratory disorders, 
amended to the current form effective October 7, 1996, is 
based primarily on objective findings from pulmonary function 
testing or other clinical tests.  The Board finds no basis 
for an increased rating according to subjective complaints 
only.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for asbestosis with pulmonary 
emphysema.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.97, Code 6603.           



ORDER

Entitlement to service connection for paroxysmal atrial 
fibrillation, claimed as heart disease, as secondary to the 
service-connected asbestosis with pulmonary emphysema, is 
denied.  

Entitlement to a disability rating greater than 10 percent 
for asbestosis with pulmonary emphysema is denied. 




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

